DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 29, 2020, May 7, 2020, August 13, 2020, November 9, 2020 and December 11, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodique et al, U.S. Patent Application Publication No. 20160380906 A1 (hereinafter Hodique).

Regarding Claim 1, Hodique discloses a method of providing recommendations regarding a virtual network of an entity that is defined over two or more public cloud datacenters (e.g., FIGS. 1-2;  ¶ [0019] [0021] [0028] [0029], resource scheduler 192 receives information / statistics from data center 180 (public cloud 180-2) with virtualized implementation/instantiation (via VMs 172).  At least one public cloud data center is specified among the multiple data centers (not precluded from including more than one public cloud data center), the method comprising: 
receiving, from an entity, identities of a set of public cloud datacenters to define the virtual network for the entity (e.g., FIGS. 1-2;  ¶ [0019] [0021] [0028], resource scheduler 192 receives information / statistics from data center 180 (public cloud 180-2) with virtualized implementation/instantiation (via VMs 172)); 
monitoring operation of the virtual network to identify at least one particular public cloud datacenter to remove from the set of public cloud datacenters (e.g., FIG. 3; ¶ [0030] [0031], resource scheduler determines target datacenters that meet constraints for providing virtualization resources. If a datacenter does not meet threshold, it is removed from the set of candidate datacenters to provide VM resources); 
deploying and configuring a set of forwarding elements operating in the set of public cloud datacenters to implement the virtual network for the entity (e.g., ¶ 
providing a recommendation to remove the particular public cloud datacenter from the set of public cloud datacenters in order to improve a performance metric of the virtual network (e.g., FIGS. 1-3; ¶ [0031] [0034], resource scheduler can compare the scores against a threshold score and eliminate any candidate datacenters that do not satisfy the threshold score. Resource scheduler 192 can then select among viable datacenters having a score that satisfies a threshold score. In an embodiment, a threshold score can be specified as part of constraints per VM. If a datacenter does not meet threshold, it is removed from the set).

Regarding Claim 9, Hodique discloses all the limitations of the method of claim 1.
wherein the forwarding elements comprise forwarding elements implemented as machines that execute on host computers in the public cloud datacenters, at least one host computer executing at least one machine instance of at least one tenant of a public cloud datacenter different than the entity (e.g., FIG. 1; ¶ [0014] [0020], virtualization manager may run as a VM in one of hosts 104, carrying out administrative tasks for computing system 102, including managing hosts 104, managing VMs 120 running within each host 104, provisioning VMs, migrating VMs from one host to another host, and load balancing between hosts 104).

Regarding Claim 10, Hodique discloses all the limitations of the method of claim 1.
Hodique discloses wherein the performance metric is a cost value (e.g., ¶ [0030] [0031] [0034], resource scheduler determines a candidate set of datacenters that satisfy requirements to be provided virtual machine (VM) resources according to a cost metric, finding the lowest cost target datacenter for each VM that satisfies constraints with the best resource availability based on resource metrics).

Regarding Claim 11, Hodique discloses all the limitations of the method of claim 10.
Hodique discloses wherein providing the recommendation comprises providing an improved cost value along with an adjusted operational metric value that is expected for the virtual network if the recommendation is accepted and the particular public cloud datacenter is removed from the set of public cloud datacenters that the virtual network spans  (e.g., FIGS. 1-3; ¶ [0031] [0034], resource scheduler can compare the scores against a threshold score and eliminate any candidate datacenters that do not satisfy the threshold score. Resource scheduler 192 can then select among viable datacenters having a score that satisfies a threshold score. In an embodiment, a threshold score can be specified as part of constraints per VM. If a datacenter does not meet threshold, it is removed from the set).

Regarding Claim 12, Hodique discloses all the limitations of the method of claim 1.
Hodique discloses wherein the set of public cloud datacenters comprises public cloud datacenters operated by different public cloud providers (e.g., FIG. 1; ¶ [0011] [0018], cloud computing environment 170 may be configured as part of a multi-tenant cloud service with logically isolated virtualized computing resources on a shared physical infrastructure).

Regarding Claim 13, Hodique discloses all the limitations of the method of claim 1.
Hodique discloses wherein the virtual network connects a set of machines of the entity that comprise machines outside of the set of public cloud datacenters and that include mobile machines, office machines or private datacenter machines of the entity (e.g., ¶ [0017] In one or more embodiments, cloud computing system 150 is configured to dynamically provide an enterprise (or users of an 

Regarding Claim 14, the claim is directed to a non-transitory machine readable medium storing a program (see Hodique, e.g., ¶ [0046]) for performing operations with limitations that are functionally similar to the method of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hodique in view of Barzik et al, U.S. Patent Application Publication No. 20190238446 A1 (hereinafter Barzik).

Regarding Claim 2, Hodique discloses all the limitations of the method of claim 1.
Hodique discloses wherein monitoring operation of the virtual network comprises: collecting statistics regarding data message flows that traverse through the forwarding elements in the set of forwarding elements (e.g., FIGS. 1-2;  ¶ [0019] [0021] [0028], resource scheduler 192 receives information / statistics from data center 180 (public cloud 180-2) with virtualized implementation/instantiation (via VMs 172)). 
Hodique does not expressly disclose using the statistics to identify a forwarding element in the particular public cloud datacenter that is being used less than a threshold amount; based on the identification, determining that the forwarding element should be removed from the first set of forwarding elements that are deployed and configured for the entity.
Barzik discloses using the statistics to identify a forwarding element in the particular public cloud datacenter that is being used less than a threshold amount (e.g., ¶ [0053], subset of target paths is selected according to the topology rules. Identified paths which are determined to have low resource utilization are not considered. In some embodiments, paths can be selected based on one or more predefined thresholds specified in the topology rule); based on the identification, determining that the forwarding element should be removed from the first set of forwarding elements that are deployed and configured for the entity (e.g., ¶ [0053], identified paths which are determined to have low resource utilization are not considered (i.e., links leading to underutilized links are not considered for a candidate path)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of considering candidate data centers in a set with respect to resource requirements for increased performance, as disclosed by Hodique, with the disclosure of avoiding links that lead to underutilized paths, as disclosed by Barzik. The motivation to combine would have been to improve performance for data communication with a data center.

Regarding Claim 15, Hodique discloses all the limitations of the non-transitory machine readable medium of claim 14.
The functional limitations of Claim 15 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 15

Allowable Subject Matter
Claims 3-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3, dependent from claim 1, and Claim 16, dependent from claim 14, the prior art of record fails to disclose individually or in combination or render obvious the limitation when the entity accepts the recommendation, removing, from the set of forwarding elements, a particular forwarding element in the particular public cloud datacenter to produce a modified set of forwarding elements; and reconfiguring the forwarding elements in the modified set of forwarding elements to implement the virtual network without the particular forwarding element.  
Claims 4-8, directly or indirectly dependent from claim 3, and Claims 17-20, directly or indirectly dependent from claim 16, are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892).
Janakiraman et al, U.S. Patent Application Publication No. 20200280587 A1 and Saavedra, U.S. Patent Application Publication No. 20160072669 A1 disclose a multi-tenant public cloud environment using virtual network interface.
Ghobadi et al, U.S. Patent Application Publication No. 20170302565 A1 discloses deploying and configuring a set of forwarding elements operating in the set of public cloud datacenters to implement the virtual network for the entity.
Cai et al, U.S. Patent Application Publication No. 20170034046 A1 discloses removing a virtual interface when the demand reduces below a threshold. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549.  The examiner can normally be reached on Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471